Case 4:21-mj-02908-N/A-JR Document 3 Filed 04/06/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

 

ys
UNITED STATES DISTRICT COURT

gent ree 7 a Be OE
for the ee Py i Py ed

District of Arizona

 

United States of America

 

 

v. )

jan Lawrence ANTONE )
)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) lan Lawrence ANTONE ;
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment (1 Superseding Indictment OC Information O Superseding Information ow Complaint
Probation Violation Petition Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

On or about August 08, 2016, lan Lawrence ANTONE was sentenced to the custody of the Attorney General for a term of
60months pursuant to his conviction for Conspiracy to Possess with Intent to Distribute Marijuana in case number
CR16-00971-002-TUC-DCB (BGM). According to the Bureau of Prisons, the defendant was to be released from custody
on May 28, 2021 via good conduct release. Pursuant to his 60 month commitment to the Bureau of Prisons and by the
authority of the Attorney General of the United States, on November 25, 2020, the defendant was designated to serve a
portion of his sentence at Dismas Charities, an institutional facility, located in Tucson, in the District of Arizona. On
January 30 9021 during a 2300 hours inmate headenunt ANTONE was not Incated in his assianed hed Nismas

e

Issuing officer's signature

City and state: Tucson, AZ. Leslie A. Bowman, United States Magistrate Judge

Printed name and title

 

 

 

Return

This warrant was received on (date) Qéf box 202{ _, and the person was arrested on (date) C4 lag AP: o2 {

 

at (city and state) f

Date: 202

 

 

Arresting officer's signature

 

 

Printed name and title

 

 
